J-S34039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DEONTAE ALLEN MCDOWELL                    :
                                           :
                    Appellant              :    No. 82 WDA 2018

             Appeal from the Order Entered December 5, 2017
    In the Court of Common Pleas of Beaver County Criminal Division at
                     No(s): CP-04-CR-0000870-2015,
                         CP-04-CR-0000874-2015


BEFORE:    BOWES, J., STABILE, J., and STRASSBURGER*, J.

CONCURRING STATEMENT BY BOWES, J.: FILED: August 29, 2018

      I concur.    However, I would not order the PCRA court to “dismiss

Appellant’s PCRA petition as premature.” Majority memorandum at 6. I agree

that, pursuant to Commonwealth v. Lark, 746 A.2d 585 (Pa. 2000), the

PCRA court lacked jurisdiction to address this PCRA petition, and therefore its

order dismissing the petition on its merits was erroneous.

      Simultaneously, it does not appear that our precedents have addressed

whether PCRA courts must do so.          In my view, PCRA courts retain the

discretion to hold a petition subject to the Lark holding in abeyance, ensuring

that the PCRA petition will be considered filed within sixty days of when a prior

appeal is resolved. Pro se petitioners often file serial petitions in violation of

Lark due to an understandable desire to prevent a later finding that the

petition should have been filed at an earlier time, especially in cases involving


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S34039-18



newly-discovered facts. PCRA courts may well wish to manage their dockets

in a way that gives the benefit of the doubt by holding such petitions in

abeyance until prior appeals have terminated.     In the absence of binding

precedent to the contrary, I do not believe that the PCRA court is required to

dismiss the petition. I therefore concur.




                                     -2-